—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 4, 1997, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
After waiving indictment and pleading guilty to the crime of criminal possession of a controlled substance in the fifth degree in satisfaction of a superior court information, defendant was sentenced to six months in jail and five years’ probation. Defense counsel seeks to be relieved of his assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. The record indicates that defendant entered a knowing, voluntary and intelligent plea of guilty and that he was sentenced in accordance with the plea agreement. The judg*729ment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.